Citation Nr: 0910068	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-23 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to special monthly pension based on a need for 
aid and attendance, or housebound status.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2006 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana, which denied entitlement to 
nonservice-connected pension benefits, including special 
monthly pension.  The Veteran perfected an appeal as to these 
issues in July 2007.  He was eventually awarded nonservice-
connected pension benefits by RO rating decision dated in 
June 2008.  Special monthly pension, however, was not 
awarded; thus, it remains on appeal.  


FINDINGS OF FACT

1.  The competent evidence of record does not establish that 
the Veteran's disabilities render him helpless or blind or 
nearly helpless or blind, and/or a patient in a nursing home 
because of mental incapacity; he does not require the regular 
aid and attendance of another person to perform personal care 
functions of everyday living or to protect himself from the 
hazards and dangers incident to the daily environment.

2.  The Veteran does not have a single disability rated as 
100 percent disabling and is not shown to be permanently 
housebound as a result of his disabilities.


CONCLUSION OF LAW

The criteria for the award of special monthly pension based 
on the need for regular aid and attendance or due to  
housebound status have not been met.  38 U.S.C.A. 
§§ 1114(r)(2), 1502(b) (c), 1521(d) (e) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A May 2006 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a May 2006 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information 
and evidence was needed to substantiate the claim decided 
herein.  The May 2006 letter also requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
Finally, this letter notified the Veteran of the evidence and 
information necessary to establish an effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  The May 
2006 letter was sent to the Veteran prior to the October 2006 
rating decision; thus, it was timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

With regards to the duty to assist, the claims file contains 
the Veteran's service treatment records, and reports of VA 
post-treatment and examinations.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claim.  The Veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  Finally, the Veteran was afforded VA 
examinations during the pendency of this appeal for the 
specific purpose of evaluating his disabilities and their 
impact on his daily living and functioning.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Under the law, increased pension benefits are payable to a 
veteran who needs the regular aid and attendance of another 
person or is considered housebound as a result of his 
disabilities.  38 U.S.C.A. § 1521(d) (e) (West 2002); 
38 C.F.R. § 3.351 (2008).  The Veteran contends on his 
February 2006 claim for pension that he is entitled to 
special monthly pension based on either of these criteria 
because his disabilities, and in particular his neck and back 
disability, leave him "laid up" with pain for most of the 
day.  See, e.g., VA Form 9 received July 18, 2007.  

Following the submission of his claim for pension, the 
Veteran was examined by a physician and a psychiatrist for 
the purpose of evaluating what disabilities, if any, the 
Veteran has and the severity of such disabilities.  Based on 
the results of these examinations, and a review of the 
Veteran's VA treatment records, the RO determined that the 
Veteran has the following disabilities: sleep apnea, rated as 
50 percent disabling; mild C6 radiculopathy of the left upper 
extremity, rated as 20 percent disabling; type II diabetes 
mellitus, rated as 10 percent disabling; degenerative disc 
disease of the cervical spine, rated as 10 percent disabling; 
adjustment disorder with anxiety, rated as 10 percent 
disabling; degenerative joint disease of the 4th metacarpal 
phalangeal joint, rated as noncompensable (zero percent); and 
gastroesophageal reflux disease, rated as noncompensable.

Initially, the Board observes that the Veteran does not meet 
the criteria for special monthly pension at the housebound 
rate because none of his disabilities have been rated as 100 
percent disabling.  Increased pension benefits are payable 
based on the housebound rate if a veteran has a single 
permanent disability rated as 100 percent disabling and, (1) 
has additional disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of disability or disabilities.  38 U.S.C.A. 
§ 1521(e); 38 C.F.R. § 3.351(d).  In the present case, the 
Veteran does not meet the first requirement of having at 
least one total permanent disability.  Therefore, his claim 
for entitlement to special monthly pension based on 
housebound status must be denied.  

A veteran is considered to be in need of regular aid and 
attendance if he is helpless or is so nearly helpless as to 
require the regular aid and attendance of another person.  
The criteria for establishing the need for aid and attendance 
include consideration of whether a veteran is blind or nearly 
blind; whether the person is a patient in a nursing home 
because of incapacity; or, whether a veteran establishes a 
factual need for aid and attendance.  38 U.S.C.A. § 1502(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.351(b) (c).  

The following will be accorded consideration in determining 
the need for aid and attendance: inability of a veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances; inability to feed 
himself; inability to attend to the wants of nature; or 
incapacity that requires assistance on a regular basis to 
protect himself from hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a) (2008).  It is only 
necessary that the evidence establish a veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need or that all of the disabling 
conditions enumerated above exist.  Id.  See also Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).  

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will 
be a proper basis for the determination of whether a veteran 
is in need of regular aid and attendance of another person.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that a veteran remain 
in bed.  The fact that a veteran has voluntarily taken to bed 
or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).  

In this case, the criteria for aid and attendance benefits 
are not met.  First, there is no competent evidence that the 
Veteran is blind or nearly blind.  See VA Eye Clinic Note 
dated March 17, 2005 (the Veteran has corrected visual acuity 
of 20/20 in his right eye and 20/25 in his left eye); see 
also VA Eye Clinic Note dated March 10, 2008 (the Veteran has 
corrected visual acuity of 20/25 in both eyes).  There is 
also no competent evidence, nor any assertion by the Veteran, 
that he is a patient in a nursing home because of incapacity.  
Rather, his medical records show that he lives in a single-
family home with his family.  See, e.g., VA Physical Medicine 
and Rehabilitation (PM&R) Note dated March 25, 2004.  

Finally, the competent evidence of record does not establish 
a factual need for aid and attendance.  At a June 2006 VA aid 
and attendance examination, the examiner noted the Veteran's 
many physical disabilities, including degenerative disc 
disease of the cervical spine and mild C6 radiculopathy of 
the left upper extremity.  The Veteran's wife drove him to 
this appointment; however, there is nothing in the record to 
indicate that the Veteran required an attendant for care due 
to his disabilities.  He was deemed capable of managing his 
benefit payments.  In addition, the examiner determined that 
the Veteran had the capacity to protect himself from the 
hazards and dangers of his daily environment.  It was noted 
that he did not experience any dizziness, balance problems 
affecting his ambulation, loss of memory, and that he was 
able to perform all of his self-care needs without any 
problems.  The Veteran also did not report any difficulty 
ambulating, stating that he could walk more than one-half 
mile, but less than one mile, without aid.  See also VA 
Physical Therapy (PT) Consult dated January 10, 2007 (the 
Veteran walked on a treadmill for nineteen minutes).  He was 
deemed to have good strength and range of motion in his 
extremities.  See VA PT Consult dated April 19, 2004.  

Despite the Veteran reporting an inability to drive for more 
than five minutes without experiencing neck pain, see id., he 
indicated at a March 2004 PM&R evaluation that he drives 
himself.  He also stated that he dresses and bathes 
independently, and that he is continent of bowel and bladder.  
At his August 2006 psychiatric examination, the Veteran 
reported that his typical day includes doing puzzles, 
watching television, listening to music, and doing some 
chores around the house.  He also indicated that he 
occasionally "hangs out" with friends.  Finally, the June 
2006 VA examiner indicated that the Veteran had no clear 
activity restrictions.  

The Board acknowledges that the Veteran's disabilities have 
significantly impacted his ability to work, as well as the 
quality of his daily life.  However, the medical evidence 
fails to show that he is unable to care for himself.  
Moreover, there is nothing of record which demonstrates any 
incapacity that requires assistance on a regular basis to 
protect himself from hazards or dangers incident to his daily 
environment.  Although he has some psychiatric impairment, he 
does not have significant memory problems and his global 
assessment of functioning (GAF) as shown on his August 2006 
psychiatric examination is 62.  A GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Veteran's score is indicative of some 
mild symptoms, but does not indicate that he is incapable of 
self-care or is incompetent.  As evidenced by his interview 
at the psychiatric examination, he is independent and can 
manage his own affairs.  

Accordingly, the Board concludes that the requirements for 
special monthly pension based on the need for regular aid and 
attendance of another person have not been met.  





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to SMP based on a need for aid and attendance, or 
housebound status, is denied.

____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


